Citation Nr: 0832203	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-34 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the face, to include the lip and nasal septum, including 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to November 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefits sought on 
appeal.  A Board videoconference hearing was held in July 
2008 in front of the undersigned.  


FINDINGS OF FACT

1.  The veteran had active service in Vietnam; thus, his in-
service exposure to herbicides is presumed.

2.  The veteran's squamous cell carcinoma of the face, to 
include the lower lip and nasal septum, was not caused by his 
in-service herbicide exposure.

3.  The veteran's squamous cell carcinoma of the face, to 
include the lower lip and nasal septum, is related to active 
service.  


CONCLUSION OF LAW

The veteran's squamous cell carcinoma of the face, to include 
the lower lip and nasal septum, was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1116, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
veteran's claim is being granted, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  

Criteria and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. App. 
at 495-98.

In addition, the law provides that a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, certain diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there was no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The veteran contends that his squamous cell carcinoma of the 
nasal septum is due to service, including as due to possible 
pesticide exposure in Vietnam.  He argues that his nasal 
septum cancer is not due to sun exposure but instead is due 
to herbicide exposure while he was on active service in 
Vietnam.  He argues that he began having skin cancer in the 
early 1970's but only treated it with over the counter 
medications.  

Service medical treatment records show that, in September 
1975, the veteran was treated for a cut to the lower lip 
which would not stop bleeding.  In July 1979, the veteran 
complained of being sore around the mouth area for 42 days.  
There was swelling on the right cheek secondary to a pustule 
that was an infection of an impetigo type lesion.  

Private medical treatment records of September 1996 note that 
the veteran had previous cancer surgeries of the lower lip.  
He had approximately 3 excisions in the past 5 years.  
Actinic keratoses of the face were found, including on the 
forehead and cheeks.  A hyperkeratotic eroded plaque was 
found in the left lower lip involving crossing the vermilion 
into the glabrous skin as well as the mucous membrane.  Later 
that month, treatment records show that the veteran underwent 
a Mohs micrographic surgery for treatment of squamous cell 
carcinoma of the left lower lip.  In August 2004, the veteran 
sought treatment for complaints of nose pain.  A nasal biopsy 
of November 2004 shows a diagnosis of moderately 
differentiated squamous cell carcinoma.  

In a February 2007 letter, Dr. G.B. stated that the veteran 
had his nose removed in 2005 due to a squamous cell 
carcinoma.  Dr. G.B. noted that the cancer appeared in 
unusual locations and had a very rapid progression along with 
chronic pain and chronic infectious colonization.  Dr. G.B. 
opined that exposure to Agent Orange was a likely cause for 
this unusual presentation of squamous cell carcinoma.  

In a May 2007 letter, Dr. S.E.B. stated that, after reviewing 
the literature regarding Agent Orange exposure, he believed 
that the veteran had a valid claim that his cancer problems 
were as likely as not secondary to Agent Orange exposure.  
Dr. S.E.B. noted that studies already have linked exposure to 
Agent Orange and respiratory cancers, while noting that 
inadequate/insufficient evidence to determine whether an 
association exists between nasal/nasopharyngeal cancer, part 
of the respiratory system, and Agent Orange, partly due to 
the rare nature of these cancers.  Dr. S.E.B. also noted 
statistics showing the infrequency of these types of cancer 
in addition to noting other cancers which have been 
associated with exposure to Agent Orange including 
respiratory cancers such as cancer of the lung, 
trachea/bronchus, and larynx.  Finally, Dr. S.E.B. noted that 
exposure to Agent Orange had been the cause of enormous 
stress for the veteran and that there were links regarding 
the lowering of the immune system due to stress and 
subquenial disease process.  Dr. S.E.B. noted that while the 
degree and extent stress, as a major factor, had played would 
be impossible to quantiate, however, it certainly may have 
played a minor part, with or without possible carcinogenic 
effects of Agent Orange, in the development of these unusual 
cancers.

A VA examination report of July 2007 notes that the veteran 
reported experiencing squamous cell carcinoma since in 
service sometime in the late 1970s but records showed no such 
treatment.  Risk factors were noted as follows:  the veteran 
is from Irish decent who would be at a high risk generally 
for development of sun-exposure type disease such as basal 
cell and squamous cell carcinomas; the veteran noted one or 
two sunburns in his whole life and that he always wore 
lotions and hats when exposed to the sun as a child; in the 
military, his work involved exposure to sun but he stated he 
always wore hats and lotions.  The examiner noted the veteran 
had lived in Las Vegas for 16 years and currently had sun 
exposure playing golf 2-3 times a week but that he used 
lotion of SPF 50 and wore a hat all the time.  After a review 
of the claim file and examination of the veteran, the VA 
examiner opined that the veteran's squamous cell carcinoma 
was not at least as likely as not or less likely as not (less 
than 50% probability) a result of exposure to herbicide 
agents.  The examiner noted he had taken into account Dr. 
S.E.B.'s letter but noted that the veteran had multiple risk 
factors for the development of squamous cell carcinoma 
including being of Northern European decent.  This examiner 
noted that there was a history of light exposure although not 
directly to the nasal septum or his head and that he reported 
using hats and lotions.  The VA examiner also noted, however, 
that the veteran had been in geographical areas including Las 
Vegas that potentially could increase his risk as well as 
having been out in the sun most of his youth despite the use 
of sunscreen and hats.  The VA examiner further noted that 
research had determined that there was 
insufficient/inadequate evidence to conclude that there is an 
association between exposure to Agent Orange and skin cancers 
including cancers of the nose/nasopharynx.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
squamous cell carcinoma of the face, to include the lip and 
nasal septum, as due to herbicide exposure.  The veteran has 
contended that he has a skin disability which is related to 
herbicide exposure.  He served in Vietnam; thus, his in-
service herbicide exposure is presumed.  The only skin 
disorder associated with herbicide exposure is chloracne, 
however, and the veteran is not shown to have chloracne.  
Squamous cell carcinoma also is not listed as one of the 
diseases to which the presumption of service connection 
applies.  See 38 C.F.R. §§ 3.307, 3.309.  Consequently, the 
Board finds that presumptive service connection for squamous 
cell carcinoma due to herbicide exposure is not warranted.

The veteran has submitted two opinions from private 
physicians - Dr. G.B. and Dr. S.E.B. - stating that his 
squamous cell carcinoma was as likely as not caused by 
exposure to Agent Orange.  The Veterans Court has held that a 
bare conclusory opinion without an explanation of the basis 
for the opinion is not adequate to support the claim.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is no 
clinical data or other rationale to support Dr. G.B.'s 
opinion.  Dr. G.B. did not state any basis for his opinion 
and did not provide his credentials.  Nor did Dr. G.B. state 
whether he had reviewed the veteran's claims file, to include 
his service medical records, prior to offering his 
unsupported opinion.

Dr. S.E.B.'s opinion also is speculative in nature.  It 
appears that he is stating that,  while there is 
insufficient/inadequate evidence to support a finding of a 
relationship between exposure to Agent Orange and squamous 
cell carcinoma of the nose, if studies were conducted under 
the right conditions, he believes such a relationship would 
be shown.  Dr. S.E.B. cited no supporting data, clinical 
study, or other rationale to support his opinion.  Dr. S.E.B. 
also did not indicate whether he had access to or reviewed 
the veteran's claims file prior to offering his opinion.  
Current regulations provide that service connection may not 
be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if 
Dr. S.E.B'.s opinion is viewed in the light most favorable to 
the veteran, this evidence does not establish service 
connection for squamous cell carcinoma of the face, to 
include the lip and nasal septum, as due to herbicide 
exposure. In summary, there is no competent medical evidence, 
to include a medical nexus opinion, which supports service 
connection for squamous cell carcinoma of the face, to 
include the lip and nasal septum, as due to herbicide 
exposure.

Although the Board finds no basis to grant service connection 
for squamous cell carcinoma of the face, to include the lip 
and nasal septum, as due to herbicide exposure, under 38 
C.F.R. § 3.303(b), an alternative method of establishing 
service connection is through a demonstration of continuity 
of symptomatology.  See Savage, 10 Vet. App. at 495-98.  

Significant in caselaw is that lay persons are not competent 
to opine as to medical etiology or render medical opinions.  
See Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995); Espiritu, 2 Vet. App. at 494-95.  The Veterans 
Court has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991)).  Once evidence is determined to 
be competent, the Board then must determine whether such 
evidence also is credible.  See Layno, 6 Vet. App. at 469 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

The Board finds that the preponderance of the evidence 
supports granting service connection for squamous cell 
carcinoma of the face, to include the lower lip and nasal 
septum on a direct service connection basis.  Simply put, the 
veteran has established that his squamous cell carcinoma is 
related to active service based on a continuity of 
symptomatology since active service.  The veteran has 
reported that he started experiencing symptoms of squamous 
cell carcinoma in the 1970's while he was still in service 
but that he treated his symptoms with over-the-counter 
medication at that time.  At his Board hearing, the veteran 
testified that his squamous cell carcinoma started on his lip 
while he was in service when he thought he had cut his lip 
shaving and then developed a small bump.  He testified he did 
not think much about this small bump on his lip for some time 
but finally went to see a doctor about it and was told then 
that he had cancer inside his lip.  He further stated he had 
several surgeries to remove the cancer (about 4 times over 
the next 8 or 9 years).  In 1999, the veteran saw a 
specialist who found that the cancer had spread and decided 
to remove his entire lip.  

The Board notes that the veteran's credible hearing testimony 
is supported by the objective medical evidence of record.  As 
noted above, service medical records show that the veteran 
sought treatment for a cut to the lower lip.  Private medical 
treatment records show that the veteran had numerous 
surgeries to remove squamous cell carcinoma from his lower 
lip.  In 1996, the veteran reported undergoing at least 
3 such surgeries in the past 5 years.  Furthermore, the 
undersigned had an opportunity to observe the veteran during 
his Board hearing testimony in July 2008 and found him to be 
credible.  The veteran is competent to state when his 
symptoms began.  See Layno, 6 Vet. App. at 469.  Therefore, 
the Board concludes that the veteran developed a small bump 
on his lower lip after cutting himself in service and that he 
continued to have that bump after service.  

The Board also finds that the veteran's overall disability 
picture shows a continuity of symptomatology since active 
service.  As noted above, the veteran has stated consistently 
that he developed a small bump on his lip after an injury to 
his lower lip in service which ultimately was diagnosed as 
squamous cell carcinoma.  The veteran's treatment records 
confirm that squamous cell carcinoma of the face was 
diagnosed first on his lower lip.  While there is no record 
of a diagnosis of squamous cell carcinoma until at least 
1990, or 8 years after the veteran's discharge from service, 
he has stated consistently and credibly that he had the small 
bump on his lip since service which ultimately was diagnosed 
as squamous cell carcinoma.  The veteran's statements are 
competent, credible and probative on the issue of continuity 
of symptomatology.


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the face, to include the lower lip and nasal septum, is 
granted.




____________________________________________
MICHAEL T. ORBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


